         Case 1:14-cv-08235-PAC Document 105 Filed 03/05/21 Page 1 of 2




admitted to practice in courts
Of the State of New York;
                                 James M. Maloney
United States Supreme Court;        Attorney at Law
U.S. Courts of Appeals for the
Second and Third Circuits;        Proctor in Admiralty                   TEL: (516) 767-1395
U.S. District Courts for the
Eastern District of Texas,
District of New Jersey,
Northern District of Florida,                                             e-mail address:
Northern District of Illinois,
District of Connecticut, and                                          maritimelaw@nyu.edu
Northern, Southern & Eastern            P.O. Box 551
Districts of New York; U.S.
Court of International Trade;        33 Bayview Avenue
U.S. Court of Federal Claims.
                                 Port Washington, NY 11050


                                          March 5, 2021

Hon. Paul A. Crotty
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Via ECF only
                              Re: Cracco v. City of New York et al., 14-cv-8235 (PAC)
                              Motion to renew motion for attorney fees (DE # 93 et seq.)

Dear Judge Crotty:

       I represented the Plaintiff, Joseph Cracco, in this now substantively closed case, and write
to request that my motion for attorney fees (DE # 93 et seq.), which was stayed pending appeal,
be renewed.

        By way of background, on March 27, 2019, this Court had held that the New York state
gravity knife statute, codified at N.Y. Penal Law §§ 265.01(1) and 265.00(5), was
unconstitutionally vague and granted summary judgment for the Plaintiff (DE# 91). Defendant
appealed, but while the appeal was pending, the New York state legislature passed, and the
Governor signed into law, Assembly Bill 5944, which repealed N.Y. Penal Law § 265.01(1) and
its prohibition on gravity knives (although it left § 265.00(5) intact). Based on this statutory
development, the Second Circuit vacated this Court’s summary judgment order and remanded
with instructions to dismiss the complaint. The mandate for the Second Circuit’s decision
appears on the docket sheet herein as DE #103 (entered December 16, 2020).

        Also while the appeal was pending, the undersigned closed his physical law office in July
2020 as result of the pandemic, and has thereafter had very limited access to online research
tools. Accordingly, and for other personal reasons, this motion to renew is being made later than
the 30 days contemplated by DE# 100, q.v., and the undersigned apologizes for the delay.
         Case 1:14-cv-08235-PAC Document 105 Filed 03/05/21 Page 2 of 2




         Having recently had an opportunity to do some research on the question of whether
subsequent vacatur and mootness of a case under such circumstances as are present here would
strip a prevailing party of its status for purposes of fees under 42 U.S.C. § 1988 (the position that
Defendant-Appellant Vance takes as indicated in recent communications between counsel), the
undersigned has been unable to find any Second Circuit cases (or reported cases in courts sitting
in this Circuit) that are precisely on point. The D.C. Circuit and the District of the District of
Columbia (D.D.C.), however, have addressed the issue a few times, and the District of
Connecticut has recently cited one of the latter court’s decisions with approval in an unreported
opinion. Lamberty v. Connecticut State Police Union, 2019 WL 4233502, No. 3:15-cv-378
(VAB)(D. Conn., September 6, 2019), at *8 (party seeking fees did not lose prevailing-party
status due to subsequent mootness) (citing Texas v. United States, 49 F. Supp. 3d 27, 41 (D.D.C.
2014)).

        The seminal case in D.C. Circuit appears to be Grano v. Barry, 783 F.2d 1104 (D.C. Cir.
1986). In that case, a tavern was scheduled to be razed and a group attempted to save the
building as a historic building. The group managed to get the issue on the ballot and was granted
a preliminary injunction until the election could be held. Although the case was rendered moot
on appeal by the intervening election, D.C. Circuit upheld the lower court’s subsequent holding
that the plaintiffs were prevailing parties for the purposes of § 1988 on the basis of their success
in obtaining the injunction, which was a major part of the relief they were seeking. Likewise
here, the relief sought, declaring the gravity-knife statute vague as applied under certain
circumstances, was granted in March 2019, and it was not until two months later that the repeal
of the statute occurred. See also National Black Police Ass’n v. District of Columbia Board of
Elections and Ethics, 168 F.3d 525, 529 (D.C. Cir. 1999) (“the subsequent mootness of a case
does not necessarily alter the plaintiffs’ status as prevailing parties”) (citing Grano).

        Relying on the D.C. Circuit cases and their above-cited progeny as persuasive authority,
Plaintiff now requests that this Court renew Plaintiff’s motion for attorney fees. Although
subsequent mootness may perhaps under some special circumstances prevent a prevailing party
from recovering attorney fees, no such circumstances are present here, where this Court’s
declaratory relief resulted in a tangible benefit to both Plaintiff and others similarly situated
during the time that the statute remained in force after the decision but before the statute was
repealed.

                                                                        Respectfully,

                                                                    /s James M. Maloney
                                                                      James M. Maloney
